UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4739
CHRISTOPHER GLEN SIEGEL,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                            (CR-00-55)

                      Submitted: June 29, 2001

                      Decided: August 1, 2001

 Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Diane Fener, LAW OFFICES OF DIANE FENER, P.C., Virginia
Beach, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, James Ashford Metcalfe, Assistant United States Attorney,
C. Seth Askins, Third-Year Law Student, Norfolk, Virginia, for
Appellee.
2                       UNITED STATES v. SIEGEL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Christopher Glen Siegel appeals his conviction and fifty-seven-
month sentence imposed after a judge found him guilty of possession
of firearms by a convicted felon, in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000).1 He asserts on appeal that the evidence was
insufficient to convict him and that the district court should have
adjusted his base offense level for acceptance of responsibility under
U.S. Sentencing Guidelines Manual § 3E1.1 (1998). Finding no
reversible error, we affirm.

   Siegel challenges his conviction for being a felon in possession of
firearms on the ground that the evidence was insufficient. To prove
a violation of § 922(g), the Government had to show that Siegel vol-
untarily and intentionally possessed the firearms. United States v.
Gallimore, 247 F.3d 134, 136 (4th Cir. 2001) (discussing elements of
the offense).2 Our review of the record leads us to conclude that the
evidence was sufficient. Id. at 136-37 (providing that possession may
be actual, constructive, or joint); United States v. Burgos, 94 F.3d
849, 862-63 (4th Cir. 1996) (en banc) (providing standard for deter-
mining sufficiency of evidence).

   As for Siegel’s claim that the district court should have awarded a
reduction for acceptance of responsibility, Siegel required the Gov-
    1
     Siegel also pled guilty, without the benefit of a written plea agree-
ment, to possession with intent to distribute marijuana, in violation of 21
U.S.C.A. § 841(a)(1) (West 1999). He does not challenge this conviction
or the concurrent fifty-seven-month sentence he received on that count.
   2
     The Government also must prove that Siegel was previously con-
victed of a felony and that the firearm had traveled in or affected inter-
state commerce. Gallimore, 247 F.3d at 136. Siegel does not challenge
these elements of the offense.
                        UNITED STATES v. SIEGEL                         3
ernment to prove at trial that he possessed the firearms—an issue
relating to factual guilt. United States v. Dickerson, 114 F.3d 464, 470
(4th Cir. 1997) (citing USSG § 3E1.1, comment. (n.2)). Thus, we hold
that the district court did not clearly err in finding that the adjustment
was not warranted. United States v. Nale, 101 F.3d 1000, 1004-05
(4th Cir. 1995) (stating standard of review).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                             AFFIRMED